         CASE 0:18-cv-01445-DSD-ECW Doc. 58 Filed 07/11/19 Page 1 of 1




July 11, 2019



Honorable Elizabeth Cowan Wright                                                       Via ECF
United States District Court
342 Warren E. Burger Federal Courthouse
316 N. Robert Street
St. Paul, MN 55101

Re:      West Publishing Corporation v. LegalEase Solutions, LLC
         Court File No. 18-cv-01445 DSD/SER

Dear Magistrate Judge Wright:

I write regarding the July 18, 2019 hearing on Plaintiff West Publishing Corporation’s Motion to
Modify Pretrial Scheduling Order, ECF No. 49. Specifically, this letter seeks permission for
Plaintiff’s lead counsel, Scott Lashway and Mara O’Malley, to appear by telephone. As the
Court knows, Mr. Lashway and Ms. O’Malley practice at Manatt, Phelps & Phillips, LLP in
Boston, and would otherwise incur substantial cost to travel to Minnesota for the hearing. I am
available to attend the hearing either in person or telephonically as the Court prefers.

Thank you in advance for considering this request.

Sincerely,

s/Lora M. Friedemann

Lora M. Friedemann
Direct Dial: 612.492.7185
Email: lfriedemann@fredlaw.com


LMF:kmh


67298747.1
